PER CURIAM. ■
This is a motion for an appeal from an order of the lower court overruling a motion to set aside a judgment entered in this case on June 15, 1954. A motion was made below under CR 60.02 to have the judgment declared null and void because it was claimed to have been entered without first serving on appellant a .written notice at least three days before the application therefor, as CR 55.01 requires. This contention is without merit, because a written motion made to take the allegations of the complaint for confessed and for judgment, a copy of which was mailed to appellant and his attorney, fully apprised the latter of appellee’s intentions.
Other grounds are alleged in the motion to set aside the judgment which we do not believe measure up to the requirements of CR 60.02.
Wherefore, the motion for an appeal is overruled and the judgment is affirmed.